United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-3038
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Northern District of Iowa.
Kenneth Lee Richardson,                 *
                                        *      [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: December 4, 2009
                                Filed: December 9, 2009
                                 ___________

Before WOLLMAN, RILEY, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Kenneth Richardson (Richardson) pled guilty to receipt and attempted receipt
of child pornography, in violation of 18 U.S.C. § 2252A(a)(2)(A), (b)(1). The district
court1 imposed a sentence of 151 months in prison and 10 years of supervised release.
On appeal, Richardson’s counsel has moved to withdraw and filed a brief under
Anders v. California, 386 U.S. 738 (1967), arguing the sentence was unreasonable
given Richardson’s minimal criminal history, mental-health problems, and successful
drug-abuse treatment.

      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
       We conclude Richardson’s sentence, which was at the bottom of the undisputed
advisory Guidelines range, was reasonable. See United States v. Feemster, 572 F.3d
455, 461, 464 (8th Cir. 2009) (en banc) (standard of review); United States v.
Sicaros-Quintero, 557 F.3d 579, 583 (8th Cir. 2009) (according a presumption of
reasonableness to a sentence at the bottom of the Guidelines range). There is no
indication in the record that the district court overlooked or misapplied any relevant
18 U.S.C. § 3553(a) factor, or gave significant weight to an improper or irrelevant
factor. See United States v. Stults, 575 F.3d 834, 849 (8th Cir. 2009) (explaining that
where the record reflected the district court made an individualized assessment based
upon the facts presented and specifically addressed defendant's proffered information
in the court’s consideration of the sentencing factors, the sentence was not
unreasonable).

      After reviewing the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues for appeal. We grant counsel’s motion to
withdraw, and we affirm the judgment.
                      ______________________________




                                         -2-